Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.
Claims 11-20 are withdrawn as being directed towards a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 10/13/21 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 6211527) in view of Fujii (US 20080224198).
As to claim 1, Chandler discloses a method comprising:
Imaging an inside of a semiconductor package to determine a region of interest along a first vertical plane (col 3 line 10: use with semiconductor devices; col 5 lines 43-60: imaging of substrate by video monitor and SEM and associated beam generator);
a first ion beam having a first density to trench the semiconductor package (abstract: etching with an ion beam; col 3 line 65 to col 3 line 2: first ion beam etching step to expose cross section [form trench]);
a second ion beam having a second ion density, less than the first, to trench to the semiconductor package (col 4 lines 5-7: second etch step at lower current density).


Fujii discloses a method of observing cross sections of a semiconductor IC by ion beam milling (abstract; paragraph 43).  Fujii also discloses knowledge in the art of using multiple ion beams (figure  8: ion source L4 and L3) and a mask (figure 8: mask 6) to scan the ion beams across the mask window edge and etch the substrate in a desired location (paragraph 37; figures 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mask with a window for scanning ion beams across an edge of the mask window, as disclosed by Fujii, in the method of Chandler, because this allows for controlled etching of a desired region (Fujii at paragraph 37; figures 2-3).
	As to claim 2, Fujii discloses a first and second ion beam source (figure 5) in which the first and second ion beams are used to scan in a range across the substrate (abstract) and expose the underlying structure in a first and second vertical plane with respect to the overlying substrate mask (figure 5).
	As to claim 4, Fujii discloses knowledge in the art of scanning an ion beam which is offset laterally from a window edge (figure 2: offset beam from mask 6 edge 6a).
	As to claim 5, Chandler discloses the first and second etch steps are sequential (figure 5).

	As to claim 7, Fujii discloses imaging the substrate with x-rays (paragraph 51).
	As to claim 8, Fujii discloses a mask with a predetermined geometry (figure 5; figure 7) and removing substrate portions with the same predetermined geometry (figures 2-4: etching of substrate at matching geometry to mask).
	As to claim 9, Chandler discloses ion beams with current densities of 2 mCoul/mm2 and 15-20 nCoul/mm2, orders of magnitude different (col 8 line 54; col 9 line 14).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Fujii, as applied to claim 2 above, and further in view of Iwasaki (US 20080073586).
As to claim 3, Chandler and Fujii discloses knowledge in the art of using multiple ion beams for etching of a substrate, but are silent as to simultaneous use of the beams.
Iwasaki discloses a method of ion beam etching in which two ion beam are used simultaneously to form a cross sectional cut from two directions and improve throughput (abstract; paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simultaneously applied beams, as disclosed by Iwasaki, in the method of Chandler and Fujii, because this increases throughput time (Iwasaki at paragraph 8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Fujii as applied to claim 2 above, and further in view of Biberger (US 20160181058).
As to claim 10, Fujii discloses ion beam scanning with an ion gun, as discussed above, but is silent as to rotational scanning in an orthogonal direction.
Biberger discloses an ion beam etching method (paragraph 9) in which the scanning process is controlled by rotation of the ion beam source in a first and second orthogonal [x-y] direction to control the location and area processed (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rotation control as disclosed by Biberger, in the method of Chandler and Fujii, because this allows for control over the area processed (Biberger at paragraph 10).


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794